Citation Nr: 1009645	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to additional benefits for a dependent, S., the 
Veteran's daughter.



REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from November 1985 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In November 1990, the Veteran's claim for increased 
ratings for Achilles tendonitis, right and left, was 
received; thereafter, additional claims of service connection 
for vascular disability of the lower extremities, a 
psychiatric disorder, and arthralgia, were received.  

2.  The RO denied the benefits sought.  In conjunction with 
her appeal, in March 1991, the Veteran submitted paperwork as 
well as a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which reflected that S., her minor 
daughter born in October 1977, was in her custody.  

3.  An April 1993 rating decision granted service connection 
for somatoform disorder effective November 1990, and a 10 
percent rating was assigned.  

4.  In December 1993, the Board denied the remaining issues 
on appeal.  

5.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) and, in July 1995, the 
Court affirmed the denial of service connection for 
arthralgia/bursitis, but vacated and remanded to the Board 
the issues of service connection for vascular disability of 
the lower extremities and increased ratings for Achilles 
tendonitis, left and right.  

6.  In October 1995, S. attained the age of 18 years.  

7.  In a July 1998 decision, the Board denied the three 
issues remaining on appeal:   service connection for vascular 
disability of the lower extremities and increased ratings for 
Achilles tendonitis, left and right.  

8.  The Veteran appealed, and in September 2000, the Court 
vacated the Board's July 1998 decision.  

9.  In October 2000, S. attained the age of 23 years.  

10.  In an April 2003 rating decision, the RO granted a 10 
percent rating for Achilles tendonitis, left and right (for 
each side).  

11.  In January 2004, the RO increased the disability rating 
for somatoform disorder/depression to 30 percent effective 
October 2003.  

12.  In a February 2005 rating decision, the RO granted 20 
percent ratings each for Achilles tendonitis on the left and 
right, effective November 2, 1990; with the bilateral factor, 
the Veteran's combined rating was 50 percent effective 
November 2, 1990, and 60 percent effective October 16, 2003.  

13.  In March 2005, the Veteran was notified of the February 
2005 decision and was also told to complete a VA Form 686c 
and return it to VA for processing if she had a dependent, 
and that VA only would pay retroactive benefits providing 
that the form was received within one year of this March 2005 
notification letter.  

14.  In August 2006, the RO granted service connection for 
microvascular arterial disease of the bilateral lower 
extremities and assigned a 40 percent rating effective 
November 2, 1990.  This grant resulted in a combined rating 
of 70 percent from November 2, 1990.   

15.  The Veteran continuously pursued her 1990 claims which 
eventually resulted in the combined rating of 70 percent from 
November 2, 1990.  She timely submitted her dependency 
information in conjunction with those claims when she 
initially made her appeal.


CONCLUSION OF LAW

Entitlement to additional benefits for a dependent, S., is 
granted from November 2, 1990 to October [redacted], 1995 (her 18th 
birthday) and then from October [redacted], 1995 to October [redacted], 2000 
(23rd birthday based on school attendance), provided evidence 
of that school attendance is submitted by the Veteran.  38 
U.S.C.A. § 5110 (f), (n) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.401(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In June 1986, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the Veteran.  In 
that form, she listed S. as her daughter and indicated that 
she was born in October 1977.  The Veteran also submitted 
legal paperwork showing that custody of S. had been restored 
to her.  

In an August 1986 rating decision, service connection was 
granted for Achilles tendonitis, left, and Achilles 
tendinitis, right, and a noncompensable rating was assigned 
for each disability.  As to compensation for dependents, 
additional compensation is payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115.  Since the Veteran was 
not awarded a 30 percent rating, no benefits for her 
dependent, S. were granted.  

In November 1990, the Veteran's claim for an increased rating 
for Achilles tendonitis, right and left, was received.  

The Veteran subsequently sought increased ratings as well as 
service connection for arthralgia, a psychiatric disorder, 
and small vessel arterial disease of the lower extremities.  
The RO denied the claims and the Veteran perfected an appeal 
to that determination.  In conjunction with her appeal, the 
Veteran submitted paperwork in March 1991 pertinent to her 
divorce and which reflected that S. was in her custody and 
that her last name had been changed to match the Veteran's 
last name.  In addition, the Veteran furnished another VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, which also reflected that S. was in her custody.  In 
August 1991, the Veteran provided a copy of S's birth 
certificate.

In July 1992, the Board remanded the case.  An April 1993 
rating decision granted service connection for somatoform 
disorder effective November 1990, and a 10 percent rating was 
assigned.  However, since the disability rating was only 10 
percent, the Veteran was not eligible for additional benefits 
for a dependent.  The appeal on the other issues continued.  
In December 1993, the Board denied the remaining issues on 
appeal.  

The Veteran appealed to the Court.  In July 1995, the Court 
affirmed the denial of service connection for 
arthralgia/bursitis, but vacated and remanded to the Board 
the issues of service connection for vascular disability of 
the lower extremities and increased ratings for Achilles 
tendonitis, left and right.  

In October 1995, S. attained the age of 18 years.  

In a July 1998 decision, the Board denied the three issues 
remaining on appeal:   service connection for vascular 
disability of the lower extremities and increased ratings for 
Achilles tendonitis, left and right.  The Veteran filed a 
Motion for Reconsideration of the Board's July 1998 decision, 
but that Motion was denied.  The Veteran appealed to the 
Court.  In September 1998, the Veteran filed a new claim for 
service connection for vascular disability of the lower 
extremities (on a new and material basis), service connection 
for varicose veins, a higher rating for Achilles tendonitis, 
and a total disability rating based on individual 
unemployability (TDIU).  In a March 1990 rating decision, the 
RO denied those issues.  

Thereafter, the Court, in September 2000, vacated the Board's 
July 1998 decision.  

In October 2000, S. attained the age of 23 years.  

In May 2001, the Board remanded the issues of service 
connection for vascular disability of the lower extremities 
and increased ratings for Achilles tendonitis, left and 
right.  

In an April 2003 rating decision, the RO granted a 10 percent 
rating for Achilles tendonitis, left and right (for each 
side), but decreased the 10 percent disability rating to 
noncompensable for somatoform disorder.  The combined rating 
was 20 percent from November 2002.  

In January 2004, the RO increased the disability rating for 
somatoform disorder/depression to 30 percent effective 
October 2003.  In February 2004, the Veteran was notified of 
the grant of the increased rating.  She was informed that 
veterans with a combined disability rating of 30 percent or 
more were entitled to receive additional benefits for their 
children and that should she have dependents to declare, she 
should complete a VA Form 686c and return it to VA for 
processing, and that VA only would pay retroactive benefits 
providing that the form was received within one year of this 
February 2004 notification letter.  At this juncture, the 
Board notes that with regard to the effective date of the 
increase, October 2003, the Veteran did not have any eligible 
dependents as S. was beyond the age limitations.  

In a February 2005 rating decision, the RO granted 20 percent 
ratings each for Achilles tendonitis on the left and right, 
effective November 2, 1990.  With the bilateral factor, the 
Veteran's combined rating became 50 percent effective 
November 2, 1990, and 60 percent effective October 16, 2003.  
The Board points out that the ratings for Achilles tendonitis 
were matters that had been continuously under appeal per the 
Veteran's appeals to the Court and the vacated December 1993 
and July 1998 Board decisions.  

In March 2005, the Veteran was notified of the February 2005 
decision.  She was also told to complete a VA Form 686c and 
return it to VA for processing, and that VA only would pay 
retroactive benefits providing that the form was received 
within one year of this March 2005 notification letter.  
Again, at this juncture, S. was no longer a dependent.  
However, when the Veteran initiated her claim for higher 
ratings and her appeals of the denial thereof, she had 
declared S. as her dependent and had submitted the requisite 
paperwork, more than a decade earlier when S. was still a 
child.  

In August 2006, the RO also granted, in pertinent part, 
service connection for microvascular arterial disease of the 
bilateral lower extremities and assigned a 40 percent rating 
effective November 2, 1990, as this was the remaining issue 
on appeal from the Court's determinations, as cited above.  
This grant resulted in a combined rating of 70 percent from 
November 2, 1990.   

The Veteran and her representative requested that her 
daughter S. be retroactively added as her dependent.  The RO 
considered whether S. could be added from November 2, 1990 to 
October [redacted], 1995 (18th birthday) and then from October [redacted], 1995 
to October [redacted], 2000 (23rd birthday based on school 
attendance), but denied the claim as a VA Form 686(c) was not 
received within one year of the March 2005 notification 
letter.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  38 
C.F.R. § 3.400.

As noted, as to compensation for dependents, additional 
compensation is payable to veterans with a combined 
disability evaluation of 30 percent or more for their 
dependents.  38 U.S.C.A. § 1115.  An award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for that purpose shall be payable 
from the effective date of such rating, but only if such 
proof of dependents is received within one year from the date 
of such rating action.  38 U.S.C.A. § 5110(f); McColley v. 
West, 13 Vet. App. 553, 555-56 (2000) (award of dependency 
benefits not contingent on the "mailing" of the required 
evidence, but rather its "receipt" by VA); see also Montalvo 
v. Brown, 7 Vet. App. 312, 314 (1995) (to "furnish" 
constitutes something "more than mere mailing," and requires 
actual receipt).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) Date of claim: This term means the 
following, listed in their order of applicability:  (a) Date 
of birth of the child or of adoption, if the evidence of the 
marriage is received within one year of the event; otherwise, 
(b) date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.  (2) Date 
the dependency arises.  (3) Effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action.  (4) Date of commencement of a veteran's award.  38 
U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b).

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, birth of a child, or death of a dependent for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

In this case, the Veteran filed a claim for benefits in 1990.  
As noted above, her claims for increased ratings for Achilles 
tendonitis, left and right, and service connection for 
vascular disability of the lower extremities, were denied by 
the RO.  She appealed to the Board and the Board denied the 
claims.  She appealed to the Court, the Court vacated the 
Board's 1993 decision and remanded the matters back.  The 
Board again denied the claims in 1998, but the Court again 
vacated the Board's decision and remanded the matters back.  
Eventually, the Veteran's claims were granted.  These claims 
resulted in a combined 70 percent rating from 
November 2, 1990.  As noted, in conjunction with her initial 
claims, the Veteran did in fact provide the requisite 
dependency notification, including that her child's name had 
been changed.  Her child, S., was under the age of 23 years 
when the claim was initiated as she was still a young child.  
Although the RO did in fact request another VA Form 686(c) in 
March 2005, VA already had the pertinent dependency 
information for the time period in question.  Certainly, S. 
was no longer under the age of 23 years or a dependent when 
the form was requested in 2005.  It was entirely unclear in 
the March 2005 letter that there was any potential for 
benefits for a dependent because the complex and lengthy 
nature of the appeals were not articulated.  The benefits 
being granted were effective from 1990, many years earlier 
when the Veteran's dependency status was different.  In 
essence, due to the long delay in the grant of benefits, the 
Veteran's child matured and was no longer a dependent.  The 
notice request basically requested current dependency 
information, which is not the information which was pertinent 
in this case.  The pertinent information, was already of 
record, from many years earlier.  

The Veteran continuously pursued her 1990 claims which 
eventually resulted in the combined rating of 70 percent from 
November 2, 1990.  She timely submitted her dependency 
information in conjunction with those claims when she 
initially made her appeal.

The Board finds that the Veteran is entitled to additional 
benefits for a dependent, S., her daughter, from November 2, 
1990 to October [redacted], 1995 (her 18th birthday) and then from 
October [redacted], 1995 to October [redacted], 2000 (23rd birthday based on 
school attendance), if evidence of that school attendance is 
submitted by the Veteran.  The November 2, 1990 date is the 
latest date, effective date of the qualifying disability 
rating, per 38 U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 
3.401(b).  The notice of dependency, as noted, was received 
well before the claim was granted.  The date of payment is 
December 1, 1990 per 38 C.F.R. § 3.31.


ORDER

Entitlement to additional benefits for a dependent, S., is 
granted from November 2, 1990 to October [redacted], 1995 (her 18th 
birthday) and then from October [redacted], 1995 to October [redacted], 2000 
(23rd birthday based on school attendance), provided evidence 
of that school attendance is submitted by the Veteran.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


